Citation Nr: 1122101	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for coronary artery disease (CAD).

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

6.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder.

8.  Whether new and material evidence has been received to reopen a claim of service connection for right eye decreased vision.

9. Entitlement to a rating in excess of 10 percent for hypertension.

10. Entitlement to an effective date prior to August 20, 2003 for the grant of service connection for hypertension.

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to January 1972 and from November 1990 to June 1991 (and had additional National Guard service.)  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in November 2005 (which granted service connection for hypertension , rated 10 percent, effective August 20, 2003; denied service connection for a back disorder, hyperlipidemia, diabetes mellitus, CAD, bilateral lower extremity peripheral neuropathy, and a sleep disorder; and declined to reopen claims of service connection for PTSD and right eye decreased vision) and in May 2006 (which denied TDIU).  Notably, although the claims of service connection for a sleep disorder and decreased right eye vision were not adjudicated by the RO as claims to reopen, service connection for these disabilities was previously denied in an unappealed July 1997 rating decision (sleeplessness and blurry vision due to undiagnosed illness).  The issues have been characterized to acknowledge the finality of the prior RO decision.  
Joseph A. Florio, Attorney, had been listed as the Veteran's representative.  In correspondence dated in August 2009, Mr. Florio notified VA that the Veteran had dismissed him as his attorney.  A September 2009 letter notified the Veteran that VA had no record that he had appointed an alternate representative, and offered him the opportunity to do so.   He has not responded, and is therefore considered to be appearing pro se.

The matters of service connection for a variously diagnosed psychiatric disorder (to include PTSD on de novo review), diabetes mellitus, CAD, and bilateral lower extremity peripheral neuropathy, whether new and material evidence has been received to reopen claims of service connection for decreased right eye vision and a sleep disorder, and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's back complaints in service were acute and resolved; a chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back disability is related to an event, injury, or disease in service.

2.  Hyperlipidemia, of itself, is a laboratory finding, and not a disability entity; it is not a compensable disability.   

3.  At no time during the appeal period is the Veteran's hypertension shown to have been manifested by diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.

4.  The first communication from the Veteran to VA indicating that he was seeking service connection for hypertension was received on August 20, 2003 (more than one year after his separation from active duty).
5.  An unappealed July 1998 rating decision denied the Veteran's claim of service connection for PTSD based essentially on findings that there was no credible corroborating evidence of a stressor event in service, and no diagnosis of PTSD related to such event.

6.  Evidence received since the July 1998 rating decision includes a VA psychiatrist's diagnosis of PTSD related, at least in part, to the Veteran's service; it relates to the unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7101 (2010).

4.  An effective date earlier than August 20, 2003, is not warranted for the award of service connection for hypertension.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

5.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claims of service connection for a back disorder and hyperlipidemia, the Veteran was advised of VA's duties to notify and assist in the development of these claims prior to the initial adjudication.  Specifically, prior to the November 2005 rating decision on appeal, a December 2004 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an August 2006 letter also informed the Veteran of disability rating and effective date criteria.  An August 2006 statement of the case (SOC) and September 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative (at that time) had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Regarding the claims for an increased rating and earlier effective date for the grant of service connection for hypertension, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The August 2006 SOC as well as a June 2009 letter provided notice on the "downstream" issues of entitlement to an increased rating/earlier effective date; while a September 2010 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative (at the time of the August 2006 SOC) responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  

The Veteran has alleged that VA, in violation of the VCAA, failed to (1) provide him with a copy of his claims file, (2) notify him of the evidence obtained in the custody of a Federal department, (3) what efforts were made to obtain his service medical records, and (4) what information or evidence is required to "better establish" his claim (for TDIU).  (See written communications from Veteran including received in July 2008).  VA sent the Veteran a complete copy of his claims file in December 2010 and his case was held in abeyance for 30 days to give him an opportunity to submit any additional evidence/argument in response to receipt of a copy of his claims file.  In February 2011, VA received a statement from the Veteran in which he stated that he "can only provide what has already been submitted."  In addition, numerous letters as well as the SOC and SSOC notify the Veteran of the evidence VA has obtained (including his service and VA treatment records as well as records from the Social Security Administration (SSA)) and the evidence required to substantiate his claims.  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran does not point to any prejudicial effect from a notice defect.   

Regarding service connection for PTSD, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including SSA records, have been secured.  The RO arranged for VA examinations in December 2007 and July 2009 (for hypertension) and October 2009 (in connection with Aid and Attendance or Housebound for brain, spinal cord, spine, heart, and PTSD).  The Board finds that cumulatively these examinations are adequate as they included a review of the Veteran's history and physical and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and claims entitlement to the application of the presumptive provisions of such service.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

Back

The STRs for the Veteran's first period of service show that no pertinent spine or other musculoskeletal abnormality was noted when he was examined for entry on active duty in June 1970.  Later in June 1970, the Veteran reported that he had fallen down and complained of back pain.  He continued to complain of back pain in July 1970 and the impression was lumbosacral strain.  There are no further complaints or manifestations of a low back disability noted in the STRs.  On examination for separation from service in December 1971, the spine and other musculoskeletal system were normal on clinical evaluation.

Examination reports from the Veteran's National Guard service (in February 1983 and August 1987) show that his spine and musculoskeletal system were clinicaly normal and he reported no history of recurrent back pain.  

The STRs for the Veteran's second period of service show that on examination in December 1990 he reported having worked as a mover and complained of a history of recurrent back pain.  In January 1991, he reported recurrent back pain and suggested that it was the mattress or "not work like I use too."  His spine and other musculoskeletal system were clinically normal in January 1991 and April 1991 (when he also reported no history of recurrent back pain).  The Veteran's June 1991 demobilization examination found that his spine and other musculoskeletal system were normal on clinical evaluation; he denied a history of recurrent back pain.  

Postservice treatment records show that in August 1994 the Veteran had complaints of muscle and joint pain (none specific to the spine).  May to September 2003 treatment records consistently show that the Veteran's spine was normal without significant kyphosis or scoliosis on musculoskeletal evalution.  

The initial postservice clinical evidence of a chronic back disorder is a February 2004 Statement of Attending Physician (in connection with employment disability benefits) which shows a diagnosis of back pain with radiculopathy and notes workup in progress (i.e. spinal stenosis disc herniation).  A March 2004 magnetic resonance imaging (MRI) report lists an impression of mild bilateral neural foraminal narrowing at the 3-4 through 5-1 levels secondary to diffuse spondylosis.  An August 2004 treatment report (in connection with cardiac catheterization) notes that the Veteran was able to work as a full-time mover one year previously.

On October 2009 VA spine examination, the Veteran's claims file and medical records were reviewed and it is noted that he retired in 2004 from his occupation as a mover.  The examiner opined that the Veteran's spondylosis is not related to military service.  The rationale for this opinion is that the Veteran STRs relate "only to episodes of lumbar strain in 1970 with a normal complete physical exam following those injuries."  The examiner further noted the mention of back pain in 1991 "without a diagnosis other than lumbago.  No further treatment and no diagnosis for other back problems."  

The evidence of record shows that the Veteran has a current low back disability; his STRs show treatment for complaints of back pain.  However, the back complaints in service apparently resolved, as on service separation examination no back complaints were noted and the spine was normal on clinical evaluation.  Furthermore, there is no evidence that arthritis was manifested in the first postservice year.  Consequently, service connection for a low back disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's back disability is competent (medical) evidence that relates such disability to his service/the injury therein.  That is a medical question.

The competent (medical) evidence in the matter of a nexus between the Veteran's current back disability and his injury and complaints in service consists of the October 2009 VA examination/opinion therein.  The examiner opined, in essence, that the Veteran's current lumbar spine disability is unrelated to his service, specifically noting there was "no further treatment and no diagnosis for other back problems" following service.  The examiner is a medical professional and competent to offer an opinion in the matter; hence, the opinion is probative evidence.  As it includes a clear explanation of rationale which points to supporting clinical data, and there is no competent (medical opinion) evidence to the contrary, it is persuasive.  

As the Veteran's back disability is attributed to a known clinical diagnostic entity (mild bilateral neural foraminal narrowing at the 3-4 through 5-1 levels secondary to diffuse spondylosis on March 2004 MRI report), it does not fall within the purview of the presumptive provisions for undiagnosed illnesses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran does not allege postservice continuity of complaints/symptoms of a chronic back disability that had onset in service; if he had, such allegation would not be credible in light of the normal examinations in the interim, his denials of a history of chronic back disability in the interim, and his occupation (as a mover) in the interim.  He is competent to provide lay evidence (i.e., written communications) as to observations of his low back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, however, he is not competent to establish by his own statements that his back disability is etiologically related to a remote back injury in-service, as that is a complex medical question, and he is a layperson, lacking the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.

Hyperlipidemia

STRs for the Veteran's second period of service note he was found to have hyperlipidemia.  Postservice VA records also note a history of hyperlipidemia.  However, that does not demonstrate the existence of a compensable disability.  Hyperlipidemia, of itself, is a laboratory finding and is not considered a disability for VA compensation purposes.  See Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).  Moreover, the term "disability" for VA purposes refers to a condition which has been deemed to result in impairment to the claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The presence of hyperlipidemia alone does not have any impact upon occupational function.  [Notably, the Veteran does have coronary artery disease, which is separately addressed in the remand below.]  

As hyperlipidemia is not a disability entity of itself, the claim of service connection for hyperlipidemia is not a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim must be denied based as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Increased Rating

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hypertensive vascular disease is rated under Code 7101, which provides for a 10 percent rating when diastolic pressures are predominantly 100 or more, systolic pressures are predominantly 160 or more, or where continuous medication for control is required with a history of diastolic pressures predominantly 100 or more; a 20 percent rating where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating where diastolic pressure is predominantly 120 or more; and a 60 percent rating where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101.

Clinical records during the appeal period reflect that the Veteran's diastolic blood pressures taken during office visits ranged from 50 (on April 12, 2007) to 116 (on June 3, 2009) and his systolic pressures ranged from 92 (on July 16, 2006) to 204 (on October 30, 2003).  The majority of diastolic pressures were from 78 to 100 and most of the systolic pressures were from 150 to 170.  Some of the higher readings shown included: October 30, 2003 - 204/99; February 16, 2004 - 177/104; February 10, 2005 - 200/100; December 5, 2007 - 184/102; April 15, 2008 - 200/99; June 3, 2009 - 197/116; and July 6, 2009 - 164/104.

On December 2007 VA hypertension examination, the Veteran reported that he was initially started on a single drug to control his hypertenstion in 1993; however, since that time, additional drugs have been added and he was on five drugs at the time of examination.  The examiner noted that the Veteran had no side effects from the medication and he had no chest pain, shortness of breath or headaches.  The Veteran's blood pressures were 150/78 sitting, 148/78 lying down, and 150/80 standing.  The examiner noted that the Veteran has progressively required increasing drug therapy for control of his hypertension and was on a five-drug regimen with continued suboptimal control of the systolic blood pressure.  

On July 2009 VA hypertension examination, the Veteran reported (and the clinical records show) he had strokes in March and April 2009 resulting in left side weakness and requiring the use of a wheelchair.  The Veteran also complained of headaches.  The Veteran's blood pressures were 164/104, 160/102, and 160/100 standing.  The examiner noted left sided hemiparesis and blood pressure not controlled with two antihypertensive drugs.  There was no finding of hypertensive heart disease.  

On VA Aid and Attendance or Housebound examination in October 2009, the examiner noted a history of daily headaches and dizziness as well as seizures secondary to medication noncompliance.  October 2009 VA heart examination noted a history of mild hypertensive heart disease since 2004.  The Veteran's blood pressure was 120/78.  

The factual evidence does not warrant a schedular rating in excess of 10 percent for hypertension.  While there were isolated systolic readings above 200 and an isolated diastolic reading above 110(204/99 in October 2003 and 197/116 in June 2009), all other blood pressure readings recorded included diastolic pressures below 110 and systolic pressures below 200.  At no time during the appeal period were diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.  Consequently, a schedular rating in excess of 10 percent is not warranted.  [Notably, 38 C.F.R. § 4.104 (Note 3 following Code 7101) provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  The claim of service connection for CAD is addressed in the remand below.]  

Regarding the strokes which the Veteran suffered in March 2009 and April 2009 as well as the disabilities resulting from these strokes, it is noted that the October 2009 VA examination report includes the opinion that (1) the Veteran's uncontrolled hypertension could have resulted in his stroke, (2) with residual left sided weakness, (3) headaches and dizziness and (4) he has occipital vision loss secondary to multiple strokes with residual minimal visual field.  Accordingly, a February 2010 rating decision granted service connection for cerebrovascular accident with left side hemiplegia associated with hypertension as well as bilateral eye condition, headaches, and facial nerve incomplete moderate paralysis associated with cerebral vascular accident with left side hemiplegia.  These complications are separately rated, and not for consideration herein.  

The Veteran argues that he should be assigned a 20 percent rating for hypertension (10% where the diastolic pressure is predominantly 100 or more and "a minimum 10% [is also] assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic pressure of predominantly 100 or more."  The Veteran cites to 38 C.F.R. § 4.97, Code 7101.  (See written communication from Veteran received December 2005).  He misinterprets Code 7101 as permitting separate 10% ratings for continuous medication and diastolic pressure of predominantly 100 or more.  Rather, Code 7101 provides for a "minimum [10%] evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control;" thereby, allowing for a 10% rating where diastolic pressures predominantly 100 or more are shown historically only, but continuous medication is required for control.  Code 7101 clearly requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more for a 20 percent rating.  

The Board has considered the benefit of the doubt rule; however, as the preponderance of the evidence is against this claim, that rule does not apply.


Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

On August 20, 2003, more than 12 years after his discharge from service, VA received the Veteran's original claim of service connection for hypertension.  When the RO granted service connection, it assigned an effective date of August 20, 2003, the date of receipt of claim.  See 38 C.F.R. § 3.400.  There is no prior claim for service-connected compensation for hypertension, either formal or informal, in the record.  Notably, in a January 1994 VA Form 21-526, Veteran's Application For Compensation or Pension (original claim of service connection), the Veteran claimed service connection for sleeplessness, numbness in fingers, pain in shoulder/arm bones, bilateral ankle swelling, rash on upper body, and watering of eyes.  Hypertension/elevated blood pressure was not listed.  
The Veteran does not allege that he filed a claim of service connection for hypertension prior to August 20, 2003.  Rather, he argues his award of service connection for hypertension should effective from January 1994 based on the receipt by VA of 1994 clinical records which show findings of elevated blood pressures and that medication for hypertension was prescribed.  He argues that the 1994 treatment records should be considered an informal claim for service connection.

The Board acknowledges that 1994 clinical records show findings of and treatment for hypertension.  However, the fact that the Veteran received treatment for hypertension prior to August 20, 2003 does not warrant the assignment of an earlier effective date.  While a treatment report may constitute an informal claim for some benefits, such as an increased rating for a condition already established as service connected, such is not the case with respect to original applications for service connection where, as in the instant case, there has been no prior allowance or disallowance of a formal claim for service connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Court has consistently held that the "mere presence of medical evidence does not establish an intent on the part of the veteran to seek...service connection...for the condition."  Brannon v. West, 12 Vet. App. 32, 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  The 1994 clinical records were written by a clinician.  These medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the 1994 treatment records do not meet the criteria for a claim.  Based on the foregoing, the Board concludes that the 1994 treatment reports cannot constitute an original service connection claim for hypertension.

As none of the Veteran's earlier written communications, including his January 1994 VA Form 21-526 original claim of service connection, includes a claim of service connection for hypertension, there is no evidentiary support or legal merit for the Veteran's claim for an earlier effective date for the grant of service connection for hypertension.  In the absence of a formal or informal claim for this benefit having been filed prior to August 20, 2003, the Veteran is not entitled to an effective date earlier than that date.

The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for hypertension.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between the current disability and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

An unappealed July 1998 rating decision denied the Veteran's claim of service connection for PTSD essentially on the bases that there was no credible corroborating evidence of a stressor event in service, and no diagnosis of PTSD based on such event.  He did not appeal that decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 1998 rating decision included the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to PTSD (a November 1970 STR notes the Veteran was to be sent to Vietnam and had "numerous family problems" and includes an impression of anxiety reaction).  His DD Form-214 and his service personnel records show that his principal duties were artillery repair and wheeled vehicle repair.  The evidence at the time of the July 1998 rating decision also included a May 1994 Persian Gulf Registry examination report for mental disorders and an August 1994 report of PTSD psychiatric evaluation which notes that he reported traumatic experiences while serving in Saudi Arabia.  Specifically, he recalled scuds flying overhead and one hitting about a mile away from the camp where he was staying.  The PTSD psychiatric evaluation report further notes his recollection that about 40 people near where he worked (about a mile away) were killed during one of these attacks.  Both examination reports included a diagnosis of PTSD; however, neither report attributed the diagnosis to claimed traumatic experiences in Saudi Arabia.  

Evidence received since the July 1997 rating decision includes clinical evidence of mental health treatment (including for PTSD) as well as an October 2009 report of VA PTSD examination which provides the opinion that the Veteran "meets the DSM-IV criteria for a diagnosis of PTSD."  

In February 2009 and in June 2010, the RO made a Formal Finding that there was a lack of information required to verify stressors in connection with the PTSD claim.  However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  VBA Training Letter 10-05 (July 16, 2010) with regard to this amendment states, "to reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

As the July 1998 rating decision denied service connection for PTSD based essentially on findings that there was no corroborating evidence of a stressor event in service, and no diagnosis of PTSD based on such event, for evidence to be new and material in this matter, it must be evidence not of record in July 1998 that relates to these unestablished facts (i.e. it must include a confirmed diagnosis of PTSD and corroborate the Veteran's alleged in-service stressor(s)).  The additional evidence received since the July 1998 rating decision includes the VA October 2009 medical opinion that the Veteran "meets the DSM-IV criteria for a diagnosis of PTSD."  In addition, the Veteran's report of a fear of hostile activity is sufficient to meet the stressor requirement for purposes of reopening the claim.   Accordingly, the additional evidence received is new and material, and the claim of service connection for PTSD may be reopened.


ORDER

Service connection for a back disability is denied.

Service connection for hyperlipidemia is denied.  

A rating in excess of 10 percent for hypertension is denied.

An effective date prior to August 20, 2003, for the award of service connection for hypertension is denied.

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

Psychiatric Disorder, Including PTSD

The Veteran claims service connection for PTSD as a result of traumatic experiences during his period of active duty service in Saudi Arabia.  Specifically, he alleges that he observed scud missiles flying overhead and, on one occasion, one of these missiles hit and killed 40 people about a mile from where he worked.  (See August 1994 PTSD psychiatric evaluation report.)  He implies that he feared for his life due to incoming scud missile attacks while serving in Saudi Arabia.  

As noted above, on July 13, 2010, VA published a final rule that amended its adjudication regulations pertaining to claims of service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).

The amended regulation applies in the instant case.

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held, in essence, that the matter of service connection for psychiatric disability other than PTSD is part and parcel of a service connection for PTSD claim (and is before the Board).  Here, PTSD has been diagnosed; however, the record also includes diagnoses of psychiatric disability other than PTSD (depression, pain disorder, major depressive disorder, and adjustment disorder).  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, such must be done on remand.

Although the Veteran was afforded VA PTSD examination in October 2009, the examinations did not address the full scope of the claim (per Clemons).  In addition, the examiner determined that the Veteran "meets the DSM-IV criteria for a diagnosis of PTSD" but that the primary stressors related to PTSD were "unknown."  The examiner explained that she was not able to state without resort to speculation whether any symptoms during the Veterna's active duty service in SWA (Southwest Asia) were the onset of the current disability because she was unable to find treatment records for any mental health treatment in SWA.  However, mental health treatment in service is not required for the grant of service connection and, as noted, effective July 13, 2010, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans have been amended by liberalizing regulations which, essentially, eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The liberalizing regulations were enacted after the October 2009 VA PTSD examination and the examiner did not have the opportunity to consider such regulations when providing her opinion.  Consequently, the October 2009 VA PTSD examination is inadequate for rating purposes.

The evidence also suggests that the Veteran may have a mental health disability secondary to his service connected disabilities, including CVA.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.  

Notably, although the October 2009 examination report (for Aid and Attendance or Housebound, Brain and Spinal Cord, Heart, and Spine) includes a reference to depression as a result of CVA and the PTSD examination report notes that the Veteran "has so many psychiatric and psychological symptoms secondary to CVA and medications as well as pain;" these opinions do not include rationale, and the PTSD opinion lacks specificity.  The secondary service connection theory of entitlement must be developed and addressed on remand.  

Diabetes Mellitus and Peripheral Neuropathy

Regarding the claims of service connection for diabetes mellitus and peripheral neuropathy, the Veteran's STRs include a January 1991 Medical Screening Summary - Cardiovascular Risk Screening Program which shows a fasting blood sugar of 109.  VA treatment records show findings of diabetes and neuropathy.  Clinical records also note that the Veteran is "diffusely hyporeflexic" bilateral upper and lower extremities.  In addition, the October 2009 Aid and Attendance or Housebound examination report notes left sided upper and lower extermity weakness and peripheral nerve sensory loss.  The Veteran has not been afforded a VA examination in connection with the claims of service connection for diabetes and peripheral neuropathy.  As the evidence suggests that the Veteran might have diabetes that is directly related to active duty service and peripheral neuropathy that is secondary to a service connected disability, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, an examination is necessary.

CAD

As noted above, the STRs and post service clinical evidence include findings of hyperlipidemia/elevated cholesterol.  In addition, service connection has been established for hypertension and CVA.  An October 2009 VA heart examination report (in connection with Aid and Attendance or Housebound) includes a diagnosis of CAD.  This examination report also includes the opinion that it is less likely as not (less than 50/50 probability) the Veteran's heart condition is caused by or a result of hypertension.  The Examiner explained that "though hypertensive heart disease can cause heart problems, the main causative agents in this patient's coronary artery disease are probably the increased cholesterol and triglyceride levels and not the hypertension."  The opinion is lacking in probative value as it is offered in speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  The Veteran has not been afforded a VA heart examination for compensation purposes.  As the evidence suggests that the Veteran's current CAD may be related to elevated cholesterol levels noted in service, the low threshold standard as to when a VA examination is necessary outlined by the Court in Mclendon is met.

Right Eye Decreased Vision

Regarding the issue of whether new and material evidence has been received to reopen a claim of service connection for right eye decreased vision, a February 2010 rating decision granted service connection for cerebrovascular accident with left side hemiplegia associated with hypertension as well as bilateral eye condition associated with cerebral vascular accident with left side hemiplegia.  Accordingly, inasmuch as the Veteran is already in receipt of compensation for a right eye disorder, he should be asked to clarify what exactly he seeks with respect to his claim to reopen a claim of service connection for right eye decreased vision.  

Sleep Disorder and TDIU

Because the claim of service connection for a sleep disorder is inextricably intertwined with the claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, (the October 2009 VA PTSD examination report includes the finding that the Veteran's difficulty sleeping is linked to his PTSD), appellate consideration of that matter must be deferred pending resolution of the claim for service connection for a variously diagnosed psychiatric disability, to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, consideration of the claim for a TDIU rating must be deferred pending resolution of the service connection claims, as the matters are inextricably intertwined.  [Notably, the February 2010 rating decision awarded an evaluation of 100 percent for CVA effective from March 21, 2009; however, inasmuch as the Veteran's claim for TDIU was received in December 2005, TDIU could be granted for the period prior to the award of the 100 percent schedular rating]  

Miscellaneous

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A December 2004 VCAA notification letter in part complied with VCAA notice requirements as it advised the Veteran of the evidence needed to substantiate a service connection claim; however, it did not specifically inform him of the requirements for proving claims of secondary service connection.  Such notice must be given on remand.  

The Veteran was discharged from his second period of service in June 1991, the initial postservice diagnosis of diabetes mellitus of record is in an October 1995 VA treatment report which notes NIDDM (non-insulin dependent diabetes mellitus), the earliest postservice clinical evidence available for review is dated in 1994, it is unclear as to when the Veteran's diabetes was first diagnosed; any pertinent clinical records after the Veteran's separation from active duty service in June 1991 and prior to 1994 must be obtained.  There is also a gap in clinical evidence from 1996 to 2003.  Finally, the record also suggests that the Veteran receives ongoing VA treatment for his claimed disabilities.  The most recent records of VA treatment in the claims file are dated in April 2009.  Updated VA treatment records are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the evidence required to support claims of secondary service connection for coronary artery disease, bilateral lower extremity peripheral neuropathy, a psychiatric disability, and sleep disorder.  He should have opportunity to respond.  

2.  Regarding reopening of a claim of service connection for right eye decreased vision, the Veteran should be advised that service connection is established for bilateral eye condition associated with cerebrovascular accident with left side hemiplegia; he should be asked to specify whether he wishes to pursue a claim of service connection for any other right eye disability, and if so to identify the disability.   

3.  The RO should ask the Veteran to identify all providers of treatment he has received for the remaining disabilities at issue since his discharge from active duty service in June 1991, to specifically include from June 1991 to 1994, from 1996 to 2003, and from April 2009 to the present, and to provide authorizations for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records of all evaluations and treatment he received from the identified sources (to specifically include the updated records of all VA hospitalizations, evaluation, and/or treatment he received for service-connected disabilities).  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

4.  Thereafter, the RO should make a formal determination (with explanation of rationale) as to whether there is credible supporting evidence that a claimed stressor event in service occurred (making any credibility assessments necessary), and whether the circumstances of his service were such as to be consistent with instilling a fear of hostile/terrorist activity.  This determination should reflect consideration of the amended regulations pertaining to the adjudication of claims of service connection for PTSD.  

5.  The RO should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has any psychiatric disability (to include PTSD) that is related to his active service or was caused or aggravated by a service connected disability (CVA, e.g.).  The examiner must be advised of the RO's stressor determinations.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must identify (by medical diagnosis) each psychiatric disability found, and opine:

(a) Does the Veteran at least as likely as not (50% or better probability) have PTSD (in accordance with DSM-IV) related to a stressor event in service (including related to fear of hostile/terrorist activity).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis. 

(b) For each and every psychiatric disability entity other than PTSD diagnosed, opine whether such is etiologically related to the Veteran's service, including the anxiety reaction noted in November 1970.  The examiner must explain the rationale for all opinions.
(c) For each psychiatric disability diagnosed that is determined to not be directly related to the Veteran's active service, is it at least as likely as not that such disability was caused or aggravated by (increased in severity due to) the Veteran's service connected disabilities, including CVA?  If any psychiatric disability is found to not have been caused, but to have been aggravated, by a service connected disability, the examiner is requested to further specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions.  

6.  Following the completion of the above, the Veteran should be scheduled for a VA examination by an appropriate physician for an assessment for diabetes and peripheral neuropathy.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination of the Veteran, and review of his claims file, the examiner should opine:

(a) Is it at least as likely as not (50% or better probability) that the Veteran's diabetes became manifest while he was on active duty, or was manifested to a compensable degree (manageable by restricted diet alone) within one year after his separation from service in June 1991.
(b) If it is determined that diabetes was manifested while the Veteran was on active duty or within one year after his separation from service, the examiner should further opine whether it is at least as likely as not (50% or better probability) that his bilateral lower extremity peripheral neuropathy is due to or aggravated by the diabetes (or any other service connected disability).  

The examiner must explain the rationale for all opinions.  

7.  The RO should also arrange for the Veteran to be examined by an appropriate physician to assess CAD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination of the Veteran, and review of his claims file, the examiner must provide an opinion that responds to the following:

(a) Is it at least as likely as not (a 50% or better probability) that CAD was caused by the Veteran's service, including as due to hyperlipidemia/elevated cholesterol noted therein.

(b) If CAD is determined to not be directly related to the Veteran's active service, is it at least as likely as not (a 50% or better probability) that CAD was caused, or aggravated, by a service-connected disability? 

The examiner must explain the rationale for all opinions.  

8.  The RO should then re-adjudicate the remaining claims (encompassing all psychiatric disabilities diagnosed, the sleep disorder claim in light of the determination made regarding the variously diagnosed psychiatric disability claim and the TDIU claim in light of the determination made regarding the service connection claims).  If any remain denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


